Citation Nr: 0214568	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-09 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1944.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) St. Petersburg Regional Office (RO).  By rating 
action in September 2000, the RO granted a 70 percent rating 
for the service-connected psychiatric disorder, effective on 
April 29, 1998.

By rating action in May 2001, entitlement to a total rating 
based on individual unemployability due to service-connected 
disability was granted, effective on April 29, 1998.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

The veteran's service-connected anxiety disorder results in 
total occupational and social impairment and is manifested by 
constant anxiety, social isolation, impaired cognitive 
functioning, inability to function independently and some 
suicidal ideation.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected anxiety neurosis have been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4. 
129, 4.130 including Diagnostic Code 9400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of an increased 
rating for the service-connected psychiatric disorder.  No 
further assistance in developing the facts pertinent to the 
issues is required.


II.  Increased rating

The veteran's claim for an increased rating for his service-
connected anxiety neurosis was received in April 1998.  In a 
November 1998 rating action, the RO denied an increased 
rating for the service-connected anxiety neurosis, rated as 
50 percent disabling.  Following a VA examination in August 
2000, the RO granted a 70 percent rating for anxiety neurosis 
in a September 2000 rating action.

By rating action in May 2001, a total rating based on 
individual unemployability, due to service-connected 
disability, was granted, effective on April 29, 1998.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's service-connected anxiety neurosis is currently 
rated as 70 percent disabling under the provisions of 
Diagnostic Code 9400.  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, including Diagnostic Code 9400 (2002).

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (2002).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (2002).

On VA examination in November 1998, it was indicated that the 
veteran was being treated for his psychiatric condition on an 
outpatient basis and had not worked since his last 
evaluation.  The veteran reported that he worried and his 
concentration was not good.  He stated he was unable to sleep 
or to relax.  He reported dizziness, headaches, muscle 
tenseness and ringing in his ears.  On examination, he was 
oriented times three and his affect was blunted.  His mood 
was anxious.  There were no suicidal or homicidal ideations, 
no auditory or visual hallucinations and no delusions.  
Insight and judgment were good.  The diagnosis was 
generalized anxiety disorder.  The Global Assessment of 
Functioning (GAF) scale score was 55.  The examiner indicated 
that the veteran presented with much worry, poor sleep, 
irritability, fatigue, poor concentration as evidenced in 
mental status examination, headaches, muscle aches, 
dizziness, ringing in his ears and difficulty relaxing.  It 
was concluded that those symptoms could be best accounted for 
by a diagnosis of generalized anxiety disorder and they had 
worsened slightly over the previous two years.  It was 
indicated that the symptoms interfered with his sense of 
well-being and had affected his concentration.  

VA outpatient records dated from July 1996 to June 2000 show 
that when the veteran was seen in August 1999, the veteran 
reported continuing nightmares, anxiety, flashbacks and 
memories.  It was indicated that his problems were very 
clearly chronic and disabling.  A GAF scale score of 42 was 
assigned.  A March 2000 entry noted that the veteran 
experienced constant anxiety which pressured him socially and 
interpersonally.  It was indicated that he was not able to 
enjoy any social situation.  It was noted that he had 
problems with crowds of people and that his isolation at home 
was excessive.  He had significant mood lability and was 
depressed.  Panic attacks were noted.  The examiner indicated 
that the veteran was unable to drive, was fearful of some 
disaster occurring, had extreme anticipatory anxiety, 
hyperstartle response, combat images, was unsure of himself 
and had problems with anger, assertiveness and decision 
making.  Executive cognitive function was impaired.  The 
impression was chronic severe generalized anxiety disorder.  
He was seen again in June 2000 and it was indicated that 
suicidal ideation continued without a plan.  The examiner 
indicated that the veteran had constant depression with the 
anxiety, had problems adapting to stressful circumstances, 
had relationship problems and could not function 
independently.  

On VA examination in August 2000 it was indicated that the 
veteran remained in retirement.  The examiner indicated that 
the veteran presented with much worry, poor sleep with 
nightmares, irritability, social isolation, daytime fatigue, 
difficulty concentrating, some compulsive checking, ringing 
in the ears, difficulty relaxing and body aches.  It was also 
indicated that he had some thoughts of dying without intent.  
The diagnosis was generalized anxiety disorder and the GAF 
scale score was 50.  It was indicated that his symptoms 
interfered with his sense of well being, his sleep and his 
social relatedness.

The Board finds that the disability picture referable to the 
service-connected psychiatric disorder more nearly 
approximates a level of disability consistent with total 
occupational and social impairment as required for the 
assignment of a 100 percent rating under the criteria in 
Diagnostic Code 9400.  The clinical evidence shows that the 
veteran has received treatment for the service-connected 
psychiatric disorder for many years, and certainly since 
filing of his increased rating claim in April 1998.  The 
evidence indicates the veteran has not worked in many years, 
since approximately 1985.  The most recent VA outpatient 
treatment records showed that the veteran experienced 
constant anxiety, was excessively isolated, unable to drive, 
and had impaired cognitive functioning.  In June 2000, the 
examiner concluded that the veteran was unable to function 
independently.  An August 1999 VA outpatient treatment record 
showed that the GAF scale score was 42.  The GAF scale score 
at the time his most recent VA examination in August 2000 was 
shown to be 50, which indicates serious symptoms or any 
serious impairment in social and occupational, or school 
functions, to include the inability to keep a job.  A GAF 
scale score of 40 contemplates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work, school, family relations, judgment, 
thinking or mood, to include inability to work.  See American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).   Therefore, the 
Board concludes that it is likely that he has total social 
and occupation impairment due to the service-connected 
generalized anxiety disorder.  Therefore, the Board finds 
that a 100 percent schedular rating is for application under 
the provisions of 38 C.F.R. § 4.130 including Diagnostic Code 
9400 (2002).


ORDER

A 100 percent rating for the service-connected anxiety 
neurosis is granted, subject to the law and regulations 
controlling to disbursement of VA monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

